Blanb, Judge,
delivered the opinion of the court:
This is an appeal from the decision of the Board of Patent Appeals denying application for a design patent for a claimed orna-, mental design for a radio reproducer.
The application was denied because of the following references: WTjitehead, No. 1495055, May 20, 1924 (mechanical); Wright, 27996, Dec. 7, 1897 (design).
Applicant’s radio reproducer was made to imitate and resemble a common mantle clock with an elongated base and curved top portion. In general configuration, except as to the degree or slant of the curves or angles, there is very little difference between applicant’s design and the Whitehead design of the sectional clock case. In the front of the case is a circular opening of substantially the same size as in the Whitehead design. In applicant’s design the opening *580is covered by a grill instead of a clockface, through which sounds from the radio are transmitted. In the Wright design of the prism plate we find substantially the same configuration as in the grill work of applicant’s design.
In other words, if the Whitehead clock case was fitted with the Wright prism plate and used for a radio reproducer, substantially the same result in purpose and ornamentation would be accomplished. Applicant has combined two old features without new ornamentation. There is no such new invented beauty of artistic conception as to be patentable. Baker et al. v. Hughes-Evans Co., 270 F. R. 97.
We see no invention in applicant’s design.
The decision of the Board of Patents Appeals is affirmed.